June 30 2015


                                       DA 13-0866
                                                                                      Case Number: DA 13-0866

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2015 MT 178



IN THE MATTER OF:

A.D.T.,

          A Youth.



APPEAL FROM:         District Court of the Twentieth Judicial District,
                     In and For the County of Lake, Cause No. DJ 11-16
                     Honorable Deborah Kim Christopher, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                     Ashley A. Harada, Harada Law Firm, PLLC, Billings, Montana

            For Appellee:

                     Timothy C. Fox, Montana Attorney General, Micheal S. Wellenstein,
                     Assistant Attorney General, Helena, Montana

                     Steven N. Eschenbacher, Lake County Attorney, Ann C. Harrie, Deputy
                     County Attorney, Polson, Montana



                                                Submitted on Briefs: April 29, 2015
                                                           Decided: June 30, 2015


Filed:

                     __________________________________________
                                       Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Following a youth court disposition, A.D.T. was transferred to district court

pursuant to § 41-5-208, MCA, for supervision by the Department of Corrections (DOC)

when he reached his 18th birthday. A.D.T. challenges the denial of his motion to dismiss

a petition revoking his probation and asserts that the conditions of probation he is alleged

to have violated were improperly imposed. We affirm the District Court because it

ultimately reached the correct result, even though it was for the wrong reason. State v.

Betterman, 2015 MT 39, ¶ 11, 378 Mont. 182, 342 P.3d 971.

¶2     We restate the issues as follows:

       1. Did the District Court violate the provisions of § 41-5-208(4), MCA, by
          imposing new conditions of probation prior to finding that A.D.T. violated the
          terms of his youth court disposition?

       2. Did the District Court correctly determine that there were conditions of the
          underlying youth court disposition which were violated?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     On February 16, 2012, A.D.T. was adjudicated as a delinquent youth and juvenile

offender based upon his admission to one count of sexual assault and one count of sexual

intercourse without consent. It was undisputed that A.D.T. needed an inpatient sex

offender treatment program and that the most suitable facility was the Pine Hills Juvenile

Correctional Facility (Pine Hills). However, because A.D.T. was ten months shy of his

18th birthday, Youth Court Services was concerned that A.D.T. would not be able to

complete the sex offender program at Pine Hills, recommended by psychologist Dr.

Robert Page, because the program normally required between 17 and 24 months to



                                             2
complete. As a result, the youth court ordered that a status hearing be set for December

13, 2012, “for additional information and insight regarding an appropriate disposition for

the Youth that will carry past the Youth’s eighteenth birthday.” The youth court ordered

A.D.T. committed to the Department of Corrections for placement at Pine Hills “in the

sex offender treatment program until eighteen (18) or sooner released.” The youth court

designated A.D.T. a Level II sex offender, but exempted him, at that time, from the duty

to register as a sex offender under § 41-5-1513(1)(d), MCA.

¶4     On December 12, 2012, the State filed a Motion to Transfer Jurisdiction to the

District Court pursuant to § 41-5-208, MCA.                The petition noted that A.D.T. had

successfully completed the sex offender program at Pine Hills, but that A.D.T.’s

counselors had recommended outpatient treatment to transition A.D.T. into the

community. At the hearing held December 13, 2012, A.D.T. and his counsel were

present and agreed to a transfer of jurisdiction to the district court. Thereupon, the court

signed an order transferring jurisdiction to “ensure compliance with outpatient treatment

and given the fact that the Youth will turn 18 years of age . . . .”

¶5     On January 15, 2013, Adult Probation and Parole Officer Amy Rehbein made a

request with the deputy county attorney to amend supervision of A.D.T. by adding 41

conditions of probation relating to adult probationers convicted of sexual offenses.1


1
   The 41 conditions were “standard” sex offender conditions requested by Adult Parole and Probation
and included such requirements such as: that the “defendant” obtain a chemical dependency evaluation
and follow through with treatment recommendations; complete Cognitive Principles & Restructuring
Program; submit to reasonable searches; not associate with other probationers; not frequent places where
children congregate; not have any contact with any individual under the age of 18; no internet access;
treatment may be required at any time if deemed appropriate by the Parole & Probation Officer and
therapist; in addition to numerous other conditions.


                                                   3
Officer Rehbein presented a copy of the request to amend to A.D.T. for his signature

which identified each additional condition. A.D.T., apparently without consulting his

attorney, signed the request.           The amendment was requested pursuant to

§ 46-23-1011(4)(d), MCA, which provides that the “court may grant the petition [to

amend conditions] if the probationer does not object.” On February 13, 2013, the district

court signed an order adding the 41 conditions to A.D.T.’s probation and supervision.

¶6     On March 28, 2013, Officer Rehbein filed a report of violation of A.D.T. with the

district court, alleging that A.D.T. violated four of the 41 conditions added to A.D.T.’s

probation. Specifically, the report alleged that A.D.T. violated probationary conditions

regarding laws and conduct, illegal drug use, and no alcohol. It was alleged A.D.T.

attended a party with numerous other juveniles who were smoking marijuana and

drinking alcohol, had a blood alcohol concentration (BAC) of .088, and had lied to his

probation officer about the events surrounding his use of alcohol and marijuana. The

report also alleged that A.D.T. was terminated from his outpatient sex offender treatment

because A.D.T. admitted to his counselor that he was drinking alcohol and smoking

marijuana, driving while under the influence of alcohol, associating with minors who

were also drinking, and had viewed pornography on at least one occasion at his

grandmother’s house. A.D.T. was additionally noted as having poor performance in

group treatment. On April 3, 2013, the State filed a petition to revoke A.D.T.’s probation

based on the violations set forth in the report.

¶7     On April 16, 2013, A.D.T. filed a motion to dismiss the State’s revocation petition

arguing that imposition of the 41 conditions violated the provisions of § 41-5-208(4),


                                               4
MCA, and exceeded the scope of the youth court’s disposition and transfer order of

December 13, 2013.       A.D.T. argues that DOC supervision is limited to ensuring

compliance with the dispositional order and successful completion of outpatient

treatment. The State observed that A.D.T. had not objected to the addition of the 41

conditions and that one of the violations–termination from outpatient sex offender

treatment–was a violation of A.D.T.’s original youth court disposition. Following a

hearing on May 30, 2013, the court denied A.D.T.’s motion to dismiss and determined

that A.D.T. had agreed to the addition of the 41 conditions and that he had become a

probationer with Adult Probation and Parole upon his transfer to district court. The court

set an adjudicatory hearing on the State’s revocation petition.

¶8     Dr. Page testified at the revocation hearing held September 19, 2013 and

confirmed that A.D.T. had been discharged from outpatient treatment.           A.D.T. also

admitted to Dr. Page that he had not completed outpatient treatment and that he had been

smoking marijuana and drinking alcohol. The court found A.D.T. had violated terms of

his probation and placed A.D.T. on “formal probation” with Adult Probation and Parole.

¶9     A.D.T. appeals the denial of his motion to dismiss.

                               STANDARD OF REVIEW

¶10    The district court’s denial of a motion to dismiss presents a question of law, which

this Court reviews de novo. Betterman, ¶ 11. We review a district court’s interpretation

and application of the law de novo to determine if the conclusions are correct.

Betterman, ¶ 11. The district court’s findings of fact are reviewed under the clearly

erroneous standard. Additionally, this Court will affirm the district court’s ruling when it


                                             5
reaches the right result, even if it reaches the right result for the wrong reason.

Betterman, ¶ 11.

                                     DISCUSSION

¶11    1. Did the District Court violate the provisions of § 41-5-208(4), MCA, by

imposing new conditions of probation prior to finding that A.D.T. violated the terms of

his youth court disposition?

¶12    Section 41-5-208, MCA, is Montana’s nonextended jurisdiction statute and

provides for the transfer of supervisory responsibility to the district court after a youth

court disposition made pursuant to the provisions of §§ 41-5-1512 or 41-5-1513, MCA.

In any case that was not prosecuted under § 41-5-206, MCA, (setting forth circumstances

when an Information may be filed directly in district court) or as an extended jurisdiction

juvenile prosecution (pursuant to the provisions of §§ 41-5-1201 through 41-5-1210,

MCA), § 41-5-208, MCA, allows the court to transfer jurisdiction to the district court and

order supervisory responsibility from juvenile probation services to adult probation

services. The purpose of the transfer is to ensure continued compliance with the youth

court’s disposition.

¶13    Section 41-5-208(4), MCA, provides the specific procedure to be followed when a

youth has a case transferred from youth court to district court and has been found to have

violated the terms of the youth court’s disposition. “If a youth whose case has been

transferred to district court under this section violates a disposition previously imposed

under 41-5-1512 or 41-5-1513, the district court may, after hearing, impose conditions as

provided under 46-18-201 through 46-18-203.” Section 41-5-208(4), MCA. (Emphasis


                                            6
supplied.) Sections 46-18-201 through 46-18-203, MCA, concern the sentences and

conditions that may be imposed for adult offenders convicted of crimes. It is well

established that, following a youth court disposition, a youth is not considered a

“defendant” nor has the youth been “convicted” of a crime. In re Appeal of Cascade

Cnty. Dist. Court, 2009 MT 355, ¶ 14, 353 Mont. 194, 219 P.3d 1255. Therefore, absent

application of the procedure set forth in § 41-5-208(4), MCA, or some other provision of

the law, the probationary conditions and sentences referred to in §§ 46-18-201 through

46-18-203, MCA, may not serve as a basis for imposing specific conditions of a youth’s

probation which alter the terms of the disposition.

¶14    The plain meaning of the terms of § 41-5-208(4), MCA, require, first, that the

youth have been found to have violated the youth court disposition, and, second, that the

conditions for adult probation were imposed following a hearing.          We have not

previously considered this section.      Likewise, we understand the District Court’s

inclination that “when you transfer to adult probation and parole you follow the standard

conditions of adult probation and parole,” particularly since subsection (1) speaks

generally of a transfer of supervisory authority to “adult probation services.”

Nevertheless, the plain language of subsection (4) sets forth the prerequisites for

imposition of conditions relating to adult supervision which were not previously

contained in a youth’s disposition.

¶15    The District Court determined that all of the violations occurred after A.D.T. had

been placed on adult probation.       However, this conflates the specific provisions of

§§ 41-5-208(1) and (4), MCA. A transfer under § 41-5-208(1), MCA, as was done here,


                                             7
may be made to “ensure continued compliance with the court’s disposition under

41-5-1512 or 41-5-1513.” The parties and court do not dispute that the 41 conditions are

“new.”    Therefore, they may not be imposed unless they are consistent with the

underlying youth court disposition. Arguably, some of these “new” conditions would

have been necessary for continued compliance with the youth court’s disposition.

However, no hearing was held prior to transfer to establish those conditions necessary to

comply with the youth court disposition. Since A.D.T.’s 41 conditions were, in essence,

conditions of Adult Probation and Parole embodied by §§ 46-18-201 through 46-18-203,

MCA, they may not be imposed absent a hearing and absent a finding that A.D.T. had

violated his disposition.2 We therefore conclude that the District Court erred in denying

A.D.T.’s motion to dismiss the petition regarding those conditions which were not

originally set forth in the youth court’s disposition or transfer order.

¶16    2. Did the District Court correctly determine that there were conditions of the

underlying youth court disposition which were violated?

¶17    A.D.T. had been declared delinquent as a result of a serious sexual assault and

sexual intercourse without consent. Initially, Youth Court Services had recommended

that the county attorney proceed pursuant to § 41-5-206, MCA, and file directly in district

court by Information.        However, upon further reflection, A.D.T. was given the

opportunity to complete a sex offender program in a youth facility rather than face

criminal charges as an adult and a conviction on his record. It is undeniable that all

2
   We will not address A.D.T.’s argument that the conditions were imposed in violation of his Sixth
Amendment right to counsel since we presume that if a hearing were conducted A.D.T. would have been
represented by counsel.


                                                8
concerned, especially the court, appreciated the need for successful completion of an

inpatient sex offender treatment program.        Moreover, as A.D.T.’s therapist testified,

outpatient treatment is a standard requirement once a youth is released from the Pine

Hills sex offender program. The dispositional order provided specifically for enrollment

in the sex offender program at Pine Hills. The order granting transfer to the district court,

agreed to by A.D.T., also specifically referenced the need for outpatient treatment in the

community as a follow up to A.D.T.’s treatment in an inpatient setting. Thus, successful

completion of outpatient sex offender treatment was a requirement to ensure compliance

with A.D.T.’s youth court disposition.

¶18    The evidence presented at the revocation hearing held on September 19, 2013,

substantiated a finding, by a preponderance of the evidence, that A.D.T. had violated the

terms of his youth court disposition when he was terminated from outpatient sex offender

treatment. Having found A.D.T. in violation of his disposition, the Court could impose

the 17 conditions it imposed following the revocation hearing, which are consistent with

conditions set forth in §§ 46-18-201 through 46-18-203, MCA, pertaining to Adult

Probation and Parole. Section 41-5-208(4), MCA. A.D.T. violated the court’s transfer

order and his dispositional order when he was terminated from outpatient sex offender

treatment.

                                     CONCLUSION

¶19    We conclude that, while the district court relied upon the wrong reason to deny

A.D.T.’s motion to dismiss the State’s revocation petition, it nevertheless reached the

correct result in finding A.D.T. had violated the terms of his disposition and imposing


                                             9
conditions pursuant to §§ 46-18-201 through 46-18-203, MCA. Betterman, ¶ 11. These

conditions were imposed following a hearing and a finding of a violation of the youth

court disposition. The requirements of § 41-5-208(4), MCA, therefore, had been met.


                                               /S/ LAURIE McKINNON

We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA




                                          10